DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 02/04/21 as being acknowledged and entered.  By this amendment claims 1-9 are canceled, claims 25-28 have been added, claims 10-28 are pending and claims 11-12 are withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, and 15-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faralli et al. (US PGPub 2015/0001651).
Claim 10:  Faralli teaches a method for manufacturing a micromechanical sensor, comprising: providing a MEMS wafer (500) [0052] that includes a MEMS substrate (400) [0050], a plurality of etching trenches (404, 403) being formed in the MEMS substrate in 
Claim 15:  Faralli teaches the diaphragm area of the first silicon layer is a pressure sensor diaphragm [0005].  
Claim 16:  Faralli teaches the micromechanical sensor is a micromechanical pressure sensor [0005].  
Claim 17:  Faralli teaches the micromechanical pressure sensor is a sound pressure sensor for a microphone [0070].  
Claim 18:  Faralli teaches (Fig. 16) a micromechanical sensor element, comprising: a MEMS wafer (500) [0052] that includes a MEMS substrate (400), a plurality of etching trenches (403, 404) being formed in the MEMS substrate opening, at a first end of the substrate, into in a diaphragm area that is above a diaphragm (219), the diaphragm being formed in a first silicon layer (350) [0047] situated below the MEMs substrate at a defined distance from the MEMS substrate; and a cap wafer (600), wherein the MEMS wafer is bonded (236) to the cap wafer below the diaphragm, so that 
Claim 19:  Faralli teaches (Fig. 16) a micromechanical sensor element, comprising: a MEMS wafer (500) that includes a MEMS substrate (400), a plurality of etching trenches (403, 404) being formed in the MEMS substrate opening, at a first end of the MEMS substrate, into a diaphragm area opposite the diaphragm (219), the diaphragm being formed in a first silicon layer (350) [0047] situated at a defined distance from the MEMS substrate (thickness of 22); and a cap wafer (600); wherein: the MEMS wafer is bonded (236) to the cap wafer; the etching trenches are open at respective first ends of the etching trenches which are at the first end of the MEMS substrate; an opening at a second end of the MEMS substrate, that is opposite the first end, forms a media access point to the diaphragm (Fig. 16).  
Claim 20:  Faralli teaches (Fig. 16) the first ends of the etching trenches face towards the diaphragm.  

Claim 22:  Faralli teaches (Fig. 16) the formation of a media access point is performed after the bonding of the MEMs wafer cap wafer [0061] to expose the pressure connection and for use in a microphone system.  
Claim 23:  Faralli teaches (Fig. 16) the etching trenches (403) are formed above the diaphragm and the cap wafer is arranged below the diaphragm, so that the diaphragm is arranged between the etching trenches and the cap wafer.  
Claim 24:  Faralli teaches (Fig. 16) the formation of the media access point is performed at a side of the etching trenches facing away from the diaphragm [0061].

Response to Arguments
Applicant's arguments filed 02/04/21 have been fully considered but they are not persuasive. Applicant states that examiner indicated that the prior art teaches a single trench per comments in the previous action.  Examiner intended to just clarify the record that one trench would read on the claim language as previous presented.  The prior art’s figure only depicted multiple trenches (403, 404) and also indicates that there are multiple of each trench (403, 404) as indicated in paragraphs [0050-0051].  As a result Faralli still reads on the newly submitted claim amendments.

Allowable Subject Matter
Claims 13-14 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach the narrower additional trenches of claim 14 forming a circular pattern around the plurality of trenches.  Claims 25-28 also contain subject matter pertaining to the narrower additional trenches forming a circular pattern around the plurality of trenches.  In addition, regarding claim 13, the prior art combination does not reasonably teach the combination of a-m, in particular steps e and k.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH K SALERNO/Examiner, Art Unit 2814